Citation Nr: 0102671	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to an effective date earlier than September 
18, 1998, for the assignment of a 100 percent evaluation for 
the service-connected post operative left nephrectomy with 
focal sequential glomerulonephritis, right kidney.  

2.  Entitlement to an increased rating for the service-
connected chronic sinusitis, currently evaluated as 30 
percent disabling.  




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1956 to November 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran's formal claim for an increased rating for 
his service-connected kidney disability was received by VA on 
January 17, 1997.  

2.  In a November 1999 rating decision, the RO granted a 100 
percent rating for the service-connected kidney disability 
effective on September 18, 1998.  

3.  The earliest date on which it was factually ascertainable 
that the veteran's kidney disability was 100 percent 
disabling is now show to have likely been in January 1995 
when he began to demonstrate symptoms of marked proteinuria 
and extensive peripheral edema.  



CONCLUSION OF LAW

The criteria for an effective date of January 17, 1997, for 
an award of a 100 percent rating for the service-connected 
kidney disability have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o) (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than September 18, 1998, for the assignment of a 100 
percent evaluation for the service-connected kidney 
disability.  

The veteran's formal claim for an increased rating for his 
service-connected kidney disability was received by VA on 
January 17, 1997.  

In a rating decision dated in February 1999, the RO initially 
granted an increased rating of 60 percent for the service-
connected kidney disability, effective on November 20, 1996.  
This rating was subsequently increased to 100 percent, 
effective on September 18, 1998, in a November 1999 rating 
decision.  

A careful review of the considerable medical evidence 
submitted in support of the veteran's claim, in particular a 
statement from one of the veteran's private treating 
physicians, Martin M. Miner, M.D., dated in May 2000, shows 
that the earliest date on which it was factually 
ascertainable that the veteran was entitled to a 100 percent 
rating for the service-connected kidney disability was in 
January 1995, when the veteran displayed serious symptoms of 
proteinuria and extensive peripheral edema and was opined to 
be completely disabled, according to Dr. Miner.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

As discussed hereinabove, the RO allowed the veteran's claim 
for an increased rating and assigned a 100 percent evaluation 
for his service-connected kidney disability effective on 
September 18, 1998.  

Since the earliest date on which it was factually 
ascertainable that the veteran was likely entitled to a 100 
percent rating for the service-connected kidney disability 
was in January 1995 but the veteran's formal claim for an 
increased rating was not received until January 17, 1997, the 
effective date in this instance must be the date of receipt 
of claim.  

Thus, the Board finds that an effective date of January 17, 
1997, is warranted for the assignment of a 100 percent rating 
for the service-connected post operative left nephrectomy 
with focal sequential glomerulonephritis, right kidney.  38 
C.F.R. § 3.400(o)(2).  



ORDER

An effective date of January 17, 1997, for the assignment of 
a 100 percent evaluation for the service-connected post 
operative left nephrectomy with focal sequential 
glomerulonephritis, right kidney, is allowed.  



REMAND

The veteran also contends that his chronic sinusitis is more 
disabling than as currently evaluated.  

The Board notes that most recent VA examination of the 
veteran for this condition was undertaken in April 1997.  
Consequently, the Board finds that a contemporaneous 
examination to determine the current severity of the 
veteran's service-connected chronic sinusitis, as well as 
association with the claims file of any records of treatment 
or evaluation for such condition, would materially assist in 
the adjudication of the veteran's claim.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected chronic sinusitis 
since April 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected chronic 
sinusitis.  All indicated testing in this 
regard should be accomplished.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  A complete rationale for 
all opinions expressed should be 
provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



